Case 1:20-cv-15702-NLH-AMD Document 9 Filed 12/04/20 Page 1 of 4 PageID: 48



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JAMIL AMIN BEY                        1:20-cv-15702-NLH-AMD

                  Plaintiff,

         v.                              MEMORANDUM OPINION & ORDER

   CAMDEN COUNTY SUPERIOR COURT
   and HON. YOLANDA C. RODRIGUEZ

                  Defendants.


     WHEREAS, Plaintiff Jamil Amin Bey, appearing pro se, filed

a complaint alleging violations of his federal constitutional

rights, among other claims, without submitting the required

filing fee or filing applications to proceed in forma pauperis

(“IFP”); and

     WHEREAS, pursuant to Local Civil Rule 54.3, the Clerk shall

not be required to enter any suit, file any paper, issue any

process, or render any other service for which a fee is

prescribed, unless the fee is paid in advance; and

     WHEREAS, under Title 28, section 1915 of the United States

Code, however, a court may allow a litigant to proceed without

prepayment of fees if he submits a proper IFP application, 28

U.S.C. § 1915(a)(1); and

     WHEREAS, because Plaintiff had failed to pay the filing fee

or submit an IFP application, this Court ordered the Clerk of

the Court to administratively terminate this action, without
Case 1:20-cv-15702-NLH-AMD Document 9 Filed 12/04/20 Page 2 of 4 PageID: 49



filing the Complaint or assessing a filing fee, on November 10,

2020 (ECF No. 4); and

     WHEREAS, Plaintiff was granted leave to apply to re-open

within forty-five (45) days by either paying the filing fee or

submitting the proper IFP application; and

     WHEREAS, on November 18, 2020, Plaintiff submitted an IFP

application on the correct form (ECF No. 5); and

     WHEREAS, Plaintiff’s submitted IFP application nonetheless

remained deficient, having responded “$0.00” to every question

on the form regarding his income, assets, and monthly expenses

and having attached a boilerplate form stating that Plaintiff

“does not have, or possess, any gold or silver coins” and then

claimed that “Your demand for a ‘Financial Statements’ is used

as an instrument to deny me due process of law and right to free

access to the courts;” and

     WHEREAS, the Court found that without further explanation

as to Plaintiff’s assets and monthly expenses, it did not have

sufficient information to properly assess Plaintiff’s ability to

pay the costs associated with this proceeding (ECF 6); and

     WHEREAS, Plaintiff’s IFP application was therefore denied,

and Plaintiff was granted leave to file another, proper and

complete IFP application within twenty (20) days (ECF 7); and

     WHEREAS, on December 2, 2020, Plaintiff filed another IFP

application (ECF 8); and

                                    2
Case 1:20-cv-15702-NLH-AMD Document 9 Filed 12/04/20 Page 3 of 4 PageID: 50



      WHEREAS, Plaintiff’s new IFP application adds only the

statement that “I am unable to pay any fee in lawful money.

United Nations Declaration of Human Rights Article 7 ‘All are

equal before the Law and are entitled without any discrimination

to equal protection of the Law. Per 12 USC Section 411 states

The said notes shall be obligations of the United States and can

not be pain USD. This issue must proceed PRO BONO pursuant to

Article 1 Section 8 and 10 of the United States Constitution;”

and

      WHEREAS, the Court finds that this application is again

deficient, providing no further information that would allow the

Court to determine Plaintiff’s ability to pay the costs

associated with this proceeding; and

      WHEREAS, Plaintiff has now been afforded three separate

opportunities to comply with 28 U.S.C. § 1915(a)(1) and the

Local Rules of this Court, and has failed to do so despite

direct instructions from this Court;

      THEREFORE,

      IT IS HEREBY on this      4th       day of    December   , 2020

      ORDERED that Plaintiff’s application to proceed in forma

pauperis is DENIED; and it is further

      ORDERED that the Clerk shall mark this case as CLOSED; and

it is further




                                      3
Case 1:20-cv-15702-NLH-AMD Document 9 Filed 12/04/20 Page 4 of 4 PageID: 51



     ORDERED that the Clerk shall mail a copy of this Order to

Plaintiff by regular mail.



                                        /s Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
